Citation Nr: 1215740	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for degenerative joint disease of the left knee with a posterior horn meniscus tear.  

3.  Entitlement to service connection for a disability of the left lower extremity.  

4.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in September 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a disability of the lower back, left knee, and a disability of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with an antisocial personality disorder.  

2.  The Veteran does not suffer from any other psychiatric disorder that manifested during, or as a result of, active military service.  




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(c), 4.9 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in November 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examination in February 2008.  The examiner reviewed the Veteran's history, examined the Veteran, and rendered an opinion based on the evidence of record and medically sound principles.  Thus, the examination report is adequate for adjudication purposes.  VA has obtained the Veteran's outpatient treatment reports with VA as well.  Copies of the Veteran's private treatment records, Social Security Administration (SSA) records, and records from the Department of Corrections have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Psychiatric Disability

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, he has argued that he suffers from bipolar disorder that manifested as a result of military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a psychiatric disorder (for which service connection may be established) that manifested during, or as a result of, active military service.  

The Veteran's service treatment records clearly reflect that he exhibited psychiatric symptomatology while on active duty.  According to a January 1978 psychiatric report, the Veteran stated that he had been suffering from emotional tension over the past year, but more severely in the past months.  The Veteran indicated that his problems began as a result of an automobile accident in February 1977 in which his father suffered severe brain damage.  The Veteran was diagnosed with a transient situational disturbance - adjustment reaction to adult life.  

He underwent another psychiatric evaluation in January 1978.  It was noted that the Veteran had been on sick leave since December 2, 1977 for a "nervous strain."  The examiner concluded that the Veteran exhibited some mild depression and anxiety caused by his surmounting stress.  The examiner opined that there was more than a situational disturbance (as noted by the previous examiner), and that this condition would not disappear either by transfer or continued service.  The examiner explained that the Veteran exhibited a pattern of behavior that was characterized by ineffectual responses to physical, intellectual, social and emotional demands.  The examiner further stated that while the Veteran appeared neither physically nor mentally deficient, he did manifest inadaptability, ineptness and lack of emotional stamina.  The Veteran was diagnosed with an inadequate personality, and the examiner explained that since the Veteran suffered from a primary inherent personality defect which was not secondary to any disease or injury and existed prior to entrance into service, he was unsuitable for further military service.  

Post-service treatment records reflect that the Veteran has been diagnosed with a number of different disorders.  In September 1995, the Veteran underwent a psychiatric evaluation at the request of his public defender.  He was diagnosed with major depression, severe, recurrent with anxiety.  According to an October 1998 record from the Department of Corrections, the Veteran suffered from bipolar disorder and a personality disorder.  An August 2007 prison record also noted an Axis I diagnosis of bipolar disorder and an Axis II diagnosis of antisocial personality disorder.  

An August 2007 VA social work note indicates that the Veteran suffered from rule out adjustment disorder and rule out posttraumatic stress disorder (PTSD).  According to a September 2007 VA outpatient treatment record, the Veteran was suffering from an Axis I diagnosis of bipolar disorder.  The Veteran reported a long history of psychiatric symptoms with his first manic episode occurring in the military.  A November 2007 record notes diagnoses of bipolar disorder, alcohol dependence and polysubstance abuse - all by history.  It was also concluded that the Veteran was suffering from a personality disorder, not otherwise specified.  

The record also contains a number of psychiatric records prepared by a VA psychiatrist with the initials S.M.H.  In November 2007, Dr. H noted that it was his opinion, based on how the Veteran related his symptoms, that it was likely that the Veteran's current bipolar disorder contributed to his medical discharge from service.  Dr. H concluded that in addition to bipolar disorder, the Veteran did exhibit some histrionic and antisocial traits.  In another November 2007 note, Dr. H opined that it was quite likely that the same mood condition the Veteran had upon examination was contributory to his medical discharge from service.  Dr. H noted that this opinion was based on what the Veteran had told him and a review of the records.  

The Veteran was subsequently afforded a VA psychiatric examination in February 2008.  It was noted that the Veteran had been diagnosed with both bipolar disorder and a personality disorder in the past.  The examiner noted that after his discharge from service, the Veteran had difficulty holding jobs due to poor control of anger, getting into physical fights, rage and arrogance.  The examiner indicated that this type of behavior was more consistent with a personality disorder than bipolar disorder.  Also, the examiner felt that the Veteran's criminal behavior of sexually molesting his daughter was more consistent with a personality disorder.  The examiner also noted that the Veteran described his "manic" episodes as when he would perform legal defense research in prison and become excessively motivated, requiring less sleep.  However, the examiner was of the opinion that this would be considered normal behavior for the situation the Veteran was in and not indicative of a true manic episode.  The Veteran denied having episodes of this nature that were not in conjunction with preparing for his defense while imprisoned.  The examiner concluded that the Veteran did not suffer from any Axis I diagnosis, and that he specifically did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria for bipolar disorder.  Rather, the Veteran suffered from the Axis II diagnosis of antisocial personality disorder.  

Finally, the record reflects that the Veteran continued to seek treatment with Dr. H following his February 2008 VA examination.  According to a January 2009 record, the Veteran suffered from an Axis I diagnosis of bipolar disorder type I and an Axis II diagnosis of some histrionic and antisocial traits.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  The Veteran was discharged from service with a diagnosis of inadequate personality only.  The diagnosing psychiatrist specifically noted that this condition was a primary inherent personality defect that was not secondary to any disease or injury and existed prior to entrance into service.  The February 2008 VA examiner also concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of any Axis I disability, and that the only psychiatric disorder he in fact suffered from was an Axis II personality disorder.  

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Therefore, it is arguable that the Veteran does not have a current diagnosis of a psychiatric disability for which service connection may be established.  Without a medical diagnosis of a disorder for which service connection can be established, the Board would be required to deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that in 1995, the Veteran was diagnosed with major depression.  Subsequent prison records and VA outpatient treatment records reveal that the Veteran was later diagnosed with bipolar disorder and an antisocial personality disorder as well.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Therefore, the Veteran has been diagnosed with disabilities for which service connection may be established during the pendency of his claim.

Nonetheless, the preponderance of the evidence of record reflects that these disabilities did not manifest during, or as a result of, active military service.  At the time of discharge, the Veteran's only diagnosis was a personality disorder.  It is not until nearly two decades later that the Veteran receives a different diagnosis.  Specifically, the Veteran was diagnosed with depression after being arrested.  A review of the psychiatric evaluation performed at this time does not suggest any relationship to military service.  Subsequent records also note bipolar disorder, but again, the records diagnosing this disorder did not relate it to military service.  

The Board recognizes that Dr. H concluded that the Veteran's current bipolar disorder likely contributed to his being discharged from military service.  However, the Board finds this opinion to be of little probative value.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Dr. H provided no rationale in support of this conclusion, aside from noting that he listened to the Veteran and reviewed records.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The VA examiner, on the other hand, provided an extensive discussion in support of the February 2008 opinion.  

Furthermore, Dr. H conceded that his opinions were based, in part, on what the Veteran told him and how he presented his symptoms.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described).  The VA examiner, however, discussed in detail the Veteran's reported history, as well as his medical and criminal history, and explained how this information revealed a diagnosis of a personality disorder under the DSM-IV.  Dr. H did not provide such a detailed discussion and he did not discuss the DSM-IV when assigning a diagnosis of bipolar disorder.  Therefore, the Board finds the detailed analysis provided by the VA examiner to be of greater probative value.  

Finally, the Board notes that the Veteran has asserted that he suffered his first manic episode during military service.  However, the evidence of record fails to demonstrate that the Veteran is competent to classify his symptomatology as a "manic episode."  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Furthermore, the VA examiner of record, who is competent to offer such an opinion, explained that the behaviors and acts of the Veteran clearly reflected a personality disorder, rather than an Axis I disorder.  

In summary, the Veteran's service treatment records reflect that he was diagnosed with a personality disorder at the time of separation from active duty.  While the Veteran was diagnosed with disabilities such as depression and bipolar disorder several decades after separation from active duty, the record does not contain any probative evidence linking these conditions to military service.  In addition, the VA examiner of record explained that the behaviors and acts of the Veteran, when viewed in their entirety, clearly reflected a personality disorder, rather than an Axis I disorder.  Therefore, the preponderance of the evidence of record demonstrates that service connection for a psychiatric disorder is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Entitlement to service connection for a personality disorder, claimed as bipolar disorder, is denied.  


ORDER

Service connection for a psychiatric disorder, to include a personality disorder and bipolar disorder, is denied.  




REMAND

The Veteran seeks service connection for a low back disability.  The Veteran also contends that he is entitled to service connection for a disability of the left knee and a disability of the left lower extremity.  The left knee and lower leg matters were previously combined into a single issue of entitlement to service connection for a disability of the left lower extremity.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the lower back disorder, the Board acknowledges that service treatment records show complaints of low back pain.  The record also reflects that the Veteran complained of back pain after a September 1979 motor vehicle accident.  Thereafter, the record reflects that the Veteran has received treatment for pain since the 1990's.  

In February 2008, the Veteran underwent a VA examination.  After the VA examiner examined the Veteran and reviewed some of the Veteran's records, the VA examiner opined that the Veteran's lumbar strain could not be attributed to events that occurred in military service without resorting to speculation.  The VA examiner then stated that there were no post separation medical records to review regarding chronic low back pain.  Given the VA examiner's medical opinion and the apparent absence of the Veteran's post service medical reports, the Board finds that the 2008 low back examination report is inadequate for adjudicative purposes and that another examination and medical opinion should be obtained.

Regarding the left knee and lower extremity, in August 2007, the Veteran filed claims of entitlement to service connection for a left leg disability and a left knee disability.  It is not entirely clear what the Veteran intended when filing a separate claim for a left leg disability, and he should be asked to clarify this matter on remand.  

A June 1977 service treatment record reflects that the Veteran was on crutches for three weeks and in a cast for six weeks following a fracture of the fibula.  Earlier records from October 1974 note a history of pain in the left lower leg associated with muscle spasms.  Therefore, it is entirely possible that the Veteran suffers from a disability of the left lower extremity in addition to his knee.  However, the February 2008 VA examination report focused solely on the Veteran's left knee.  The examiner also failed to note that the Veteran suffered a fracture to the fibula during military service when discussing the Veteran's relative military history.  

In light of the above facts, the Board concludes that the Veteran should be scheduled for a new VA examination of the left lower extremity.  The examiner is asked to identify all disorders of the lower extremity, rather than just identifying disorders of the knee.  The examiner should also opine as to whether any identified disorder manifested during, or as a result of, active military service, to include as a result of a fracture to the fibula.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to clarify what disability he was claiming when he filed a claim of entitlement to service connection for a left leg disability, in addition to a claim of entitlement to service connection for a left knee disability.  

2.  The Veteran should then be scheduled for a VA examination(s) before an appropriate examiner(s) to determine what, if any, disabilities afflict the lower back, left knee, and left lower extremity.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

a) The examiner is asked to offer an opinion for each disability of the lower back that is identified upon examination.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or higher) that any disability manifested during, or as a result of, active military service, or more properly attributable to post service events, e.g., 1979 motor vehicle accident, etc.  

b) The examiner is asked to offer an opinion for each disability of the lower extremity that is identified upon examination.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or higher) that any disability manifested during, or as a result of, active military service, to include as a result of his fractured fibula of 1977.  

A complete rationale must be provided for all opinions offered - it is not sufficient to simply note a lack of post-service medical evidence.  If an opinion cannot be reached without resorting to speculation and explanation as to why this is so should be provided.  The Veteran's lay statements in support of his claims must be discussed and considered as well.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative (assuming a representative is identified upon further clarification) should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


